DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The examiner made the comment in the Non-Finall Office Action that the claim(s) were broadly written and did not define who was doing what, etc..   While the applicant has amended the claims to include some of this information, the claims still use broad language, such as “service provider”, which can have myriad definitions.  Unless the applicant further defines that concept of a “service provider”, the examiner will also use a broad interpretation as well -- wireless/cellular companies (such as AT&T, Verizon, etc.) are identified as being service providers BUT they also provide various services to a user, hence they can be interpreted as a wireless service provider AND ALSO as a provider of services, such as voice, text, location, etc..

2.  The claims amendments have been addressed as well as the newly added claims.

3.  The examiner disagrees with the applicant’s comments/arguments and notes that each/every limitation has been addressed and the rejection shows how one skilled would be motivated to combine the references.
Since the applicant has “clarified” previously submitted claims 1 thru 8, the examiner has also provided clarifications in his rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupwade Patil US 2020/0322135 and further in view of {Alvarez* et al. 10,284,684 OR Unagami* US 2019/0066402}           *cited by applicant in IDS
As per claim 1, Kupwade Patil et al. US 2020/0322135 teaches a communication method (Abstract, Figures 3a-3b, see Background Para’s 2-8) comprising: 
Registering, by a vehicle with a service provider (See Figures 3a, 3b) a public key for the vehicle to receive a service from the service provider (Figure 4a, Steps 410 teaches a pseudonum QID for a vehicle and a (private) key so that the vehicle can be authenticated and receive service from a service provider and/or from a vehicle communications system.  Para #17 teaches that user’s pseudonym corresponds to their public key – this is authenticated/provided by the Certificate Authority (Para #5).  Furthermore, see figures 3A, 3B and 9 which show the vehicle interacting with the network/service provider, PKG, etc.).    
NOTE that “service provide” is not interpreted as a cellular service provider); 
[0005] Ensuring that the messages exchanged between vehicles are legitimate, a vehicle may digitally sign each message using the vehicle's private key. The message recipient can verify the signature using the sending vehicle's public key. The public keys themselves are authenticated by means of digital certificates which certify that a given public key belongs to a given (sending) vehicle. The certificates are distributed by trusted computer entities called Certificate Authorities (CAs). Each certificate is signed by the CA, allowing the message recipient to verify the CAs signature to confirm the certificate's authenticity.
[0011] When a user signs a message with the private key, the message recipient uses the sending user's ID as the public key. The recipient can verify the message using the public key and the PKG's public parameter.
[0017] To achieve these objects and other advantages and in accordance with the purpose of the invention, as embodied and broadly described herein, a display device according to one embodiment of the present invention may A method comprise generating, by a first computer entity, a private key for a public key cryptographic scheme, said generating comprising: generating, by the first computer system, a pseudonym value hiding an identity of the first computer entity, the pseudonym value corresponding to a public key for the public key cryptographic scheme; obtaining by the first computer entity, from the pseudonym value, a plurality of partial pseudonym values, wherein the pseudonym value is not computable from any one of the partial pseudonym values; sending, by the first computer entity, each partial pseudonym value to a respective private key generator (PKG), at least two partial pseudonym values being sent to respective different PKGs; and for each partial pseudonym value, receiving by the first computer entity, from the respective PKG, a respective private key component.
[From Para #54]:   “…Each vehicle 110V or other equipment is provided with a private key (e.g., for signing a message) and a public key (e.g., for signature verification). The public key is distributed to the public, but the private key is kept secret…”.
Generating, by the vehicle, a pseudonym ID corresponding to the public key (Steps 420 to 450 teach generating a public key corresponding to that pseudonym (which is based on the public key, Para #17) and sending the key to the vehicle for use); 
[0006] In order to preserve the sending vehicle's anonymity, the sending vehicle's certificate identifies the sending vehicle by a pseudonym that is not traceable to the vehicle. The sending vehicle has multiple pseudonyms issued by a CA. The vehicle uses different pseudonyms for different messages. Hence, the message recipients cannot determine if the messages come from the same vehicle. The sending vehicle is therefore difficult to trace.
[0011] When a user signs a message with the private key, the message recipient uses the sending user's ID as the public key. The recipient can verify the message using the public key and the PKG's public parameter.
[0012] In some embodiments of the present invention, a vehicle generates its own pseudonyms, and uses a pseudonym as an ID. A PKG generates the corresponding private key for the vehicle.
Transmitting, by the vehicle to a first base station (See figures 3A, 3B and 9 showing the vehicle can transmit data to base station(s) and to back-end networks/service providers) the pseudonym ID and vehicle data (Figure 4a, Step #460 teaches that when sending a message, the vehicle selects a pseudonym and its corresponding private key where it is verified (steps #464 and #470).  Para #50 below teaches a “message” can include “vehicle data”)
[0050] Different pieces of equipment on the vehicle 110V communicate by exchanging Basic Safety Messages (BSM) and/or other messages with each other and other vehicles.
[0002] In recent times, there has been a surge in digital technologies embedded in physical objects, leading to what is today known as Internet of Things (IoT). This trend has also reached the automotive industry, which has shown a growing interest in exploring interaction models such as Vehicle-to-Vehicle (V2V), Vehicle-to-Infrastructure (V2I) and Vehicle-to-Pedestrian (V2P), collectively referred to as Vehicle-to-Everything (V2X) communications. V2X enables several applications aimed at improving transportation safety, efficiency, and human to machine interaction. For example, with V2X, vehicles can exchange or communicate information (e.g., for velocity, direction and brake status) that can help drivers keep a safe distance from other vehicles while maintaining a suitable speed.
Verifying, by the first base station (Kupwade Patil teaches celluar networks which inherenty have the network hardware (e.g. BTS’s, HLR/VLR, Core, etc.) verify that the user is a registered user), whether the vehicle is registered with the service provider based on the transmitted pseudonym ID (Figure 4a teaches tht the “recipient” verifies the vehicle using the pseudonym (this verifying entity is interpreted as a service provider), which will allow the user to be authenticated/registered and the message will be received.  Para #62 below teaches service providers being involved that can deny service to a vehicle); and 
[From Para #62] “…Third, if the vehicle is known to abuse V2X services or is compromised by an attacker, the vehicle's pseudonyms must be added to a Certificate Revocation List (CRL) and no longer acknowledged by V2X service providers..”

But is silent on 
Transmitting, by the first base station, a first transaction including the pseudonym ID and the vehicle data to the service provider based at least in part on a result of the verification.   
Alvarez or Unagami teaches storing transactions in database/storage:
i.  Alvarez et al. US 10,284,654, teaches storing transactions from the vehicle, which inherently includes it’s identification.  Note that Alvarez teaches use of blockchain technology which will inherently disregard (or identify) incorrect data and not store it.   It is essentially an “error identifying” technology.   Furthermore, Kupwade Patil’s use of wireless/cellular networks uses “registration and authentication” in systems such as the AAA and HLR/VLR that will authenticate a user and allow data to be sent/received, stored, etc..
(22) In addition to the storage of the encrypted data 115, a data element record 160 that serves as a record of receipt or capture of the data is registered with a decentralized notary service 150. For example, the data element record 160 may be a receipt constructed using a cryptographic hash of the data, but not the actual data, along with a capture timestamp. In an example, the decentralized notary service 150 provides a distributed ledger such a blockchain 156 (e.g., such as a blockchain configuration commonly used for distributions of digital currency) for recording the data element record 160. The blockchain 156 may be implemented in data storage (such as data storage 154) of respective decentralized computing systems (such as computing system 152) in a public or private (e.g., controlled) setting. A distributed ledger such as the blockchain 156 may be used to a provable record of the existence of the particular telematics data represented by the data element record 160, and a relative timestamp for when the data element record 160 was generated or captured. The decentralized ledger also provides a total ordering for data records, and ensures non-repudiation of the record, meaning that the user (or another party) cannot rescind claims about the data records at a later time.    (C5, L22-43)
ii. Unagami US 2019/0066402 teaches storing transactions (that include the identifer of the vehicle) in storage.  Unagami teaches “authentication servers” which will inherently with allow or deny access to the system’s computers and reads on “based on at least in part on a result of the verification”.   See above/previous that Kupwade Patil supports cellular networks which inherently provide verification/authentication as well before a user can access the service provider’s computers/network): 
[0005] In one general aspect, the techniques disclosed here feature a driving management system including one or more authentication servers, and one or more vehicles capable of switching between a manual driving mode and an automatic driving mode. Each of the one or more vehicles includes a plurality of electronic control processors connected to a network inside the vehicle, and a first processor. The first processor comprises a memory which includes instructions that, when executed by the first processor, causes the first processor to perform operations including: communicating with at least one authentication server of the one or more authentication servers, detecting switching between the manual driving mode where manual driving is performed, and the automatic driving mode where automatic driving is performed, based on an output of the one or more electronic control processors of the plurality of electronic control processors, and generating first transaction data including information indicating the detected switching, and a first identifier indicating the vehicle, and transmitting the first transaction data to the one authentication server. Each of the at least one authentication servers includes a second processor comprising a memory which includes instruction that, when executed by the second processor, causes the second processor to perform operations including: communicating with each of the one or more vehicles, verifying validity of transaction data including the first transaction data obtained from at least one vehicle of the one or more vehicles, and recording the transaction data, of which the validity has been verified, in a storage device.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kupade Patil, such that storing a first transaction including the pseudonym ID and the vehicle data in a database of the service provider according to a result of the verification, to provide the ability to transmit, by the first base station, a first transaction including the pseudonym ID and the vehicle data to the service provider based at least in part on a result of the verification (i.e. at an off-site location) that can be retrieved and processed for various needs (traffic management, accidents, person’s driving habits, etc.) AND won’t be lost if the vehicle crashes/is totaled, etc..






As per claim 5, the combo teaches claim 1, wherein the public key is generated based on a private key of the vehicle and elliptic curve cryptography (See Kupwade Patil, Figure 10).  
[0067] FIG. 10 is table 1 that indicates BONEH-FRANKLIN IDENTITY—BASED ENCRYPTION SCHEME. Referring to FIG. 10, below provides an example of this scheme. In Table 1, “E/F.sub.p” denotes an elliptic curve group over the field F.sub.p of a prime order p. The group E/F.sub.p has a prime order q. The group's element P is a group generator.
[0102] While various IDS (Identity-Based Signature) schemes can be used, some examples will now be provided based on bilinear pairings in elliptic curve groups.


As per claim 6, the combo teaches claim 5, wherein the verifying comprises verifying based on an elliptic curve digital signature algorithm (Kupwade Patil teaches support for elliptic curve digital signatures used for verification).  
[0101] Example Signature Schemes
[0102] While various IDS (Identity-Based Signature) schemes can be used, some examples will now be provided based on bilinear pairings in elliptic curve groups.


As per claim 7, the combo teaches claim 6, wherein the private key is not disclosed to an entity other than the vehicle (Kupade Patil’s Figure 10 shows the algorithm for Identity-Based Encryption (and Decryption) that does NOT include the private key being disclosed – The “DETAILS” column shows what parameters are involved and only the Ppub and QID are disclosed (neither is the public key), ie. there is no Ppriv shown/used, hence the private key is not disclosed.    The examiner makes the distinction that “using” the Private Key does not put forth “disclosing” the Private Key, hence using the QID (which is based on the private key) is NOT disclosure of the actual Private Key.
As per claim 8, the combo teaches claim 1, wherein a first pseudonym ID generated at a first time point among a plurality of pseudonym IDs is different from a second pseudonym ID generated at a second time point different from the first time point among the pseudonym IDs (Kupwade teaches that the vehicle can have multiple pseudonyms).
[0006] In order to preserve the sending vehicle's anonymity, the sending vehicle's certificate identifies the sending vehicle by a pseudonym that is not traceable to the vehicle. The sending vehicle has multiple pseudonyms issued by a CA. The vehicle uses different pseudonyms for different messages. Hence, the message recipients cannot determine if the messages come from the same vehicle. The sending vehicle is therefore difficult to trace.
[0007] However, each pseudonym requires a separate digital certificate,
Kupwade Patil also teaches that the vehicle can generate its own pseudonyms (that are used to send messages), hence different pseudonyms (based on the different Certificates) will inherently be generated at different times when the vehicle is sending data at different times – meaning, sending a first message would require generating a first pseudonym at time T1 and sending a second message using a second/different pseudonym would require generating a second/different pseudonym at time T2, which reads on the claim.   Even if one were to argue that all the pseudonyms were generated all at once, this would still require small amounts of time in between each psedunym’s  generating process:
[0012] In some embodiments of the present invention, a vehicle generates its own pseudonyms, and uses a pseudonym as an ID. A PKG generates the corresponding private key for the vehicle.








As per claim 24, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore, Kuwade Patil teaches a communication method comprising that peforms the steps outlined in the claim.   
As put forth in the Non-Final Office Action regarding claim 1, new claim 24 does NOT define WHO is doing WHAT nor WHO is sending/receiving the data discussed.   
Giving the claims a broad/reasonable interpretation, this “communication method” can be interpreted as identifying communications between all components involved and not from the perspective of one device/component.  
Thusly, the examiner interprets the claim as follows:
(THE VEHICLE) receives an initial secret value from a service provider (i.e. is pre-loaded with at least a private/public key)
(THE BTS or SERVICE PROVIDER) receives a pseudonym ID and vehicle data from a vehicle)
(THE BTS or SERVICE PROVIDER) verifying that the vehicle is registered with the service provider based on the pseudonym ID and the initial secret value (NOTE that an encrypted message sent with the vehicle’s public/private key will allow the BTS or Service Provider to decrypt the message and inherently “verify” that the user is a valid user based on the initial secret value (and the P-ID as well)) ; and 
(THE BTS or SERVICE PROVIDER) storing a transaction comprising the pseudonym ID and vehicle data based on the verification.  

As per claim 25, the combo teaches claim 24, but is silent on wherein the transaction is stored in a block of a blockchain.  
At least Alvarez US 10,284,654 teaches use of blockchain technology which stores transactions in a distributed ledger (database) and reads on the limitation:
(22) In addition to the storage of the encrypted data 115, a data element record 160 that serves as a record of receipt or capture of the data is registered with a decentralized notary service 150. For example, the data element record 160 may be a receipt constructed using a cryptographic hash of the data, but not the actual data, along with a capture timestamp. In an example, the decentralized notary service 150 provides a distributed ledger such a blockchain 156 (e.g., such as a blockchain configuration commonly used for distributions of digital currency) for recording the data element record 160. The blockchain 156 may be implemented in data storage (such as data storage 154) of respective decentralized computing systems (such as computing system 152) in a public or private (e.g., controlled) setting. A distributed ledger such as the blockchain 156 may be used to a provable record of the existence of the particular telematics data represented by the data element record 160, and a relative timestamp for when the data element record 160 was generated or captured. The decentralized ledger also provides a total ordering for data records, and ensures non-repudiation of the record, meaning that the user (or another party) cannot rescind claims about the data records at a later time.    (C5, L22-43)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the transaction is stored in a block of a blockchain, to provide a provable, secure record of the data transactions that took place. 


As per claim 26, the combo teaches claim 24, wherein the pseudonym ID is generated based on a generated random number and a public key (Para #80 teaches that the Pseudonym QID is based on a random number and when that it can be transmitted which will inherently require it to be encrypted via a public key, which reads on the limitation):
[0080] FIGS. 4A, 4B illustrate using IBC in a pseudonymous V2X scheme. BFS or some other scheme can be used. A PKG 406 (FIG. 4B) is implemented by a computer system or systems 316. At step 410 (FIG. 4A), a vehicle 110 (i.e. vehicle's OBU 304) generates a pseudonym Q.sub.ID. In some embodiments, Q.sub.ID is generated as a random digital value.
AND 
wherein the public key is generated based on the initial secret value (Kupwade Patil teaches public/private key technology which inherently has the public key be based on the “initial secret” (private) key, hence they are “correlated” to each other, i.e. are symmetric keys).







Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupwade Patil/{Alvarez OR Unagami} and further in view of Bissett US 2010/0020975
As per claim 2, the combo teaches claim 1, wherein the registering the public key comprises: 
storing an initial secret value (Kupwade Patil teaches a secret value that is provided by a Certificate Authority (see previous/above) that is sent to the vehicle, hence the CA stores the initial secret value/key), 
the first base station performing communication between the vehicle and the service provider (Kupwade Patil, Figure 3b shows a base station/roadside entity (#110’s) that provide wireless communication to the vehicle and backhauls to the various service provider servers.  Figure 3a also shows “cellular and other non-DSRC radio”); and 
generating the public key based on the stored initial secret value (Kupwade Patil teaches generating a pseudonym/Qid that is a public key based on the secret key/initial value (see previous/above)).  
But is silent on
storing an initial secret value in the first base station from the service provider.
Kupwade teaches a Certificate Management Entity (Fig. 3b, #316) that stores/provides the “initial secret values” (private keys), hence he does not teach them being stored at a base station.
At least Bissett US 2010/0020975 teaches that a base station can generate keys and provide them to a mobile device (See figure 3, #302, #304, #306).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that storing an initial secret value in a first base station from the service provider, to provide the ability for the secret values to be “local” to the user so that they don’t have to be retrieved from a non-local site which can take a lot of retrieval time (and slow the user).



Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupwade Patil/{Alvarez OR Unagami} and further in view of  Hinds US 2018/0048738
As per claim 3, the combo teaches claim 2, but is silent on wherein a first base station server of the first base station shares the first transaction and the database with a second base station server of a second base station different from the first base station.  
At least Hinds US 2018/0048738 teaches base stations that send (blockchain) information to each other:
[0017] Other implementations are also possible. For example, the base station controllers 106a-b can manage the blockchain. The base station controllers 106a-b can communicate information related to blockchain transactions to one another via the network 116. As another example, computing devices, such as computing device 120, that are positioned away from the physical edge 122 of the wireless telecommunication system 100 can manage the blockchain. The computing devices can each include a processor, a bus, and a memory device (e.g., similar to the components discussed with respect to FIG. 3), and can be positioned anywhere in the wireless telecommunication system 100. The computing devices can interact with one another via the network 116. Any number and combination of components shown in FIG. 1 can be used for managing the blockchain. Further, although the network 116 is depicted as being positioned between the base station controllers 106a-b, the network 116 can be positioned elsewhere in the wireless telecommunication system 100 and have other configurations.
Claim 1. A wireless telecommunication system comprising: base transceiver stations that are positionable at separate locations and comprise executable instructions for implementing a blockchain that is distributed among the base transceiver stations, each base transceiver station of the base transceiver stations being usable to: receive, from mobile devices, wireless radio communications that include information associated with a transaction to be included in the blockchain; convert the information associated with the transaction into an internet protocol (IP)-based format to generate formatted information; and update the blockchain by propagating the formatted information to another base transceiver station of the wireless telecommunication system through an IP-based network that is internal to the wireless telecommunication system.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein a first base station server of the first base station shares the first transaction and the database with a second base station server of a second base station different from the first base station, to provide multiple storage locatdions/back-up for vehicle data.
As per claim 4, the combo teaches claim 3, but is silent on wherein the first and second base station servers comprise nodes of a blockchain network.  
Hinds US 2018/0048738 teaches blockchain information being sent between different base stations:
[0017] Other implementations are also possible. For example, the base station controllers 106a-b can manage the blockchain. The base station controllers 106a-b can communicate information related to blockchain transactions to one another via the network 116. As another example, computing devices, such as computing device 120, that are positioned away from the physical edge 122 of the wireless telecommunication system 100 can manage the blockchain. The computing devices can each include a processor, a bus, and a memory device (e.g., similar to the components discussed with respect to FIG. 3), and can be positioned anywhere in the wireless telecommunication system 100. The computing devices can interact with one another via the network 116. Any number and combination of components shown in FIG. 1 can be used for managing the blockchain. Further, although the network 116 is depicted as being positioned between the base station controllers 106a-b, the network 116 can be positioned elsewhere in the wireless telecommunication system 100 and have other configurations.
Claim 1.   A wireless telecommunication system comprising: base transceiver stations that are positionable at separate locations and comprise executable instructions for implementing a blockchain that is distributed among the base transceiver stations, each base transceiver station of the base transceiver stations being usable to: receive, from mobile devices, wireless radio communications that include information associated with a transaction to be included in the blockchain; convert the information associated with the transaction into an internet protocol (IP)-based format to generate formatted information; and update the blockchain by propagating the formatted information to another base transceiver station of the wireless telecommunication system through an IP-based network that is internal to the wireless telecommunication system.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first and second base station servers comprise nodes of a blockchain network, to provide security/integrity of the vehicles data using well known technolgy such as encrytion, private/public keys, blockchain, etc..




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414